


Exhibit 10.3

 

AMENDMENT NO. 1 TO
LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (“Amendment No. 1”) dated as of
December 9, 2001 by and among the financial institutions from time to time
parties to the Loan Agreement (as hereinafter defined) as lenders (each
individually, a “Lender” and collectively, “Lenders”) and Congress Financial
Corporation, a Delaware corporation, in its capacity as agent for Lenders (in
such capacity, “Agent”).

 


W I T N E S S E T H

 

WHEREAS, Agent, Lenders and AEP Industries Inc. (“Borrower”) have entered into
financing arrangements pursuant to which Agent and Lenders have made and may
make loans and advances and provide other financial accommodations to Borrower
as set forth in the Loan and Security Agreement, dated November 20, 2001, by and
among Agent, Lenders and Borrower (as the same now exists and may hereafter be
further amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”) and the agreements, documents and instruments at
any time executed and/or delivered in connection therewith or related thereto
(collectively, together with the Loan Agreement, the “Financing Agreements”);

 

WHEREAS, Agent and Lenders want to amend certain provisions in Section 12 of the
Loan Agreement;

 

WHEREAS, pursuant to Section 11.3 of the Loan Agreement, amendments with respect
to any provision of Section 12 of the Loan Agreement do not require the
agreement of Borrower;

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements and
covenants set forth herein, and for other good and valuable consideration, the
adequacy and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

Section 1.                                           
Definitions.                                  For purposes of this Amendment,
all terms used herein, including but not limited to, those terms used and/or
defined herein or in the recitals hereto shall have the respective meanings
assigned thereto in the Loan Agreement as amended by this Amendment No. 1 to
Loan and Security Agreement.

 

Section 2.                                            Amendments to Loan
Agreement

 

2.1                                 Additional Loans.  The reference to the
figure “$15,000,000” in Section 12.8(c) of the Loan Agreement is hereby deleted
and replaced with the following: “$8,500,000”.

 

2.2                                 Encumbrances.  The reference to the figure
“$15,000,000” in Section 12.11(a)(ii) of the Loan Agreement is hereby deleted
and replaced with the following: “$8,500,000”.

 

--------------------------------------------------------------------------------


 

Section 3.                                            Provisions of General
Application

 

3.1                                 Effect of this Amendment.  Except as
modified pursuant hereto, no other changes or modifications to the Financing
Agreements are intended or implied and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof.  To the extent of conflict
between the terms of this Amendment No. 1 and the other Financing Agreements,
the terms of this Amendment No. 1 shall control.  The Loan Agreement and this
Amendment No. 1 shall be read and construed as one agreement.

 

3.2                                 Governing Law.  The rights and obligations
hereunder of each of the parties hereto shall be governed by and interpreted and
determined in accordance with the laws of the State of New York, but excluding
any principles of conflicts of law or other rule of law that would result in the
application of the law of any jurisdiction other than the laws of the State of
New York.

 

3.3                                 Binding Effect.  This Amendment No. 1 shall
be binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns.

 

3.4                                 Counterparts.  This Amendment No. 1 may be
executed in any number of counterparts, but all of such counterparts shall
together constitute but one and the same agreement.  In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the date and year
first above written.

 

 

 

CONGRESS FINANCIAL CORPORTION,
as Agent and as Lender

 

 

 

 

 

BY:

 

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------
